Citation Nr: 1227593	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  03-25 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran had active military service from December 1965 to May 1969 and from November 1985 to November 1991.  He also had reserve service with the Marine Corps Reserves, including periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In February 2006, August 2007, December 2009, and July 2011, the Board remanded the claim to the agency of original jurisdiction (AOJ) for additional development.

In September 2010 and January 2011, the Veteran raised the issues of entitlement to service connection for posttraumatic stress disorder (PTSD), a disability arising from exposure to Agent Orange, and "Gulf War Syndrome," characterized as joint pain, night sweats, muscle pains, chronic fatigue syndrome, and a respiratory condition.  As these issues have not been developed for appellate review, they are referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran injured his right knee on September 1, 1995, a day which he was not on ACDUTRA or INACDUTRA.

2.  The Veteran does not have a right knee disorder that had its clinical onset during, or is related to, his active military service.


CONCLUSION OF LAW

The criteria for service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1131, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, during the pendency of the claim.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the Veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).

The Board finds that all notification action needed to make a decision as to the claim on appeal has been accomplished.  Through March 2002 and September 2007 notice letters, the Veteran was notified of the information and evidence needed to substantiate his claim of service connection.  The September 2007 letter provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the complete notice was not provided until after the RO initially adjudicated the Veteran's claim, the claim was properly re-adjudicated in May 2012, which followed the September 2007 notice letter.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the March 2002 and September 2007 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those letters, the Veteran was notified that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letters asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claimed disability.  Consequently, a remand of the service connection issue for further notification of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The Veteran's available service treatment and personnel records have been obtained and associated with the claims file.  Pursuant to the Board's most recent remand in July 2011, leave and earning statements were obtained that show when the Veteran had certain drill dates during Reserve duty and a Career Retirement Credit Record was obtained that documents his annual active and inactive duty dates since 1965.  Through prior remands, exhaustive attempts were made to secure additional service records and to specifically determine the dates the Veteran was on ACDUTRA or INACDUTRA.  However, these efforts yielded futile results.  The Veteran's complete set of service records, or at least those that are procurable, have been obtained and further remand for additional record requests is not necessary.  See 38 C.F.R. § 3.159(c)(2).

Additionally, the Veteran's available VA and private treatment records have been obtained.  The private records include those from a Dr. McAlister at Northeast Georgia Medical Center, which pertain to a right knee injury from 1995.  Attempts were made to obtain additional records from those providers, as well as from a Dr. Range that allegedly treated the Veteran during that time period, but the attempts were also futile.  The Veteran did not return properly completed requests for authorization to release his medial from the doctors.  In any case, he indicated in September 2011 and November 2011 that both Dr. McAlister and Dr. Range are retired and that the records would have likely been destroyed.  The Board finds that VA has made reasonable efforts to obtain relevant private treatment records and has obtained the records that are available.  Thus, further remand for additional record requests is not necessary.  See 38 C.F.R. § 3.159(c)(1).

In January 2012, the Veteran was provided a VA examination in connection with his claim, the report of which is of record.  The examiner properly addressed the matter of the origin of the Veteran's right knee disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.

II. Analysis

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Satisfactory lay or other evidence that an injury or disease was incurred in combat will be accepted as sufficient proof of service incurrence if the evidence is consistent with the circumstances, conditions, or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d).

Active military service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in line of duty and any period of INACDUTRA during which the individual concerned was disabled from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2011).  ACDUTRA is full-time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA is duty other than full-time duty prescribed for Reserves.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

The Veteran asserts that he has a right knee disorder as a result of his active military service.  Specifically, he states that he injured his right knee during a weekend drill in the Reserves in August 1995.  The Veteran recalls that he was sent to a private physician for treatment because there were no military doctors available at their location on the weekend.  He subsequently underwent right knee surgery.  The Veteran maintains that any current right knee disorder is related to the injury during the drill in August 1995.  He has also indicated that he injured his right knee in Saudi Arabia in 1991.  Thus, the Veteran contends that service connection is warranted for a right knee disorder.

A review of the record reveals that the Veteran has a current right knee disorder.  A March 1997 VA examination shows that he had degenerative joint disease of the right knee based on x-ray evidence.  This followed torn ligaments in the right knee in 1995.  Private medical records from Dr. McAlister and the Northeast Georgia Medical Center reflect that the Veteran underwent right knee surgery in October 1995 to repair torn medial and lateral menisci.  In February 1996, Dr. Collins identified possible arthritis and he performed additional right knee surgery on the Veteran in March 1996 to address traumatic degenerative arthritis secondary to a torn meniscus.  VA medical records show subsequent treatment for right knee pain.  Most recently, a January 2012 VA examination confirmed that the Veteran has degenerative joint disease of the right knee.  This evidence establishes that the Veteran has the claimed disability.  The salient issue becomes whether the current right knee disorder had its onset or is related to either of his periods of active military service or to any period of ACDUTRA or INACDUTRA during his service in the Reserves.

The Veteran's service treatment records do not reveal that he had a right knee injury during his first period of active military service.  During this period, he had service in the Republic of Vietnam where he participated in numerous combat operations as a Mortarman.  Although he had combat service, the Veteran has not contended that he injured his right knee during combat in Vietnam or at any other time during his first period of active military service.  Additionally, his entrance and separation examinations from this period were both normal.  A January 1968 entry did reference a sebaceous cyst that was removed above the right knee, but it healed and there is no indication in the record that he has a resultant right knee disorder.  In consideration of the evidence in the record, including the Veteran's own statements, the Board concludes that service connection for a right knee disorder is not warranted based to the extent the claim pertains to the Veteran's first period of active military service.

Service treatment records from the Veteran's second period of active military service also do not reference a right knee injury.  No complaint of, treatment for, or a diagnosis of a right knee disorder is noted in these records.  An August 1985 annual examination conducted shortly prior to entrance on to active duty for this period was normal.  X-rays were taken of the leg in December 1986, but it was of the left leg.  Periodic examinations in September 1987, September 1988, September 1990, and December 1990 were each normal regarding the right knee or the Veteran did not report any problems with the right knee.

As noted previously, the Veteran has asserted that a right knee injury occurred in 1991 during service in Saudi Arabia.  His personnel records confirm that he served in Saudi Arabia from January 1991 to April 1991 during Operations Desert Shield and Desert Storm.  However, the service records do not make reference to any right knee injury.  Additionally, evidence created between 1991 and the documented injury in 1995 weighs against a finding that a right knee injury occurred in 1991.  First, a periodic Reserves examination was conducted in October 1993.  The Veteran did not report any right knee problems and the examination was normal regarding the right knee.  Next, the Veteran was seen at the VA Medical Center in Atlanta, Georgia, for a "Persian Gulf" examination in June 1994.  He reported multiple medical problems, but not right knee problems.  A physical examination revealed normal extremities.  Motor strength was 5/5, there was no edema, and there was full range of motion without deformity.

Finally, the Veteran's statements concerning a right knee injury in 1991 are inconsistent with his other statements concerning a right knee injury.  The Veteran is competent to report factual matters of which he has first hand knowledge, such as having his right knee injured.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, the Board does not find the statements concerning the 1991 injury credible because he also states the injury occurred in 1995, which is supported by the evidence.  Moreover, the statements have less credibility because he provided no description of the circumstances surrounding the alleged 1991 injury while instead providing a detailed description of the 1995 injury and the resultant surgeries.  In consideration of this information, the evidence does not support a finding that a right knee injury (or disease or event pertaining to the right knee) occurred during the Veteran's second period of active military service.  Because an in-service injury, disease, or event pertaining to the right knee is not established, the Board concludes that service connection is not warranted for a right knee disorder to the extent the claim pertains to the Veteran's second period of active military service.

The question remains as to whether the Veteran has a right knee disorder that is the result of an injury or disease during a period of ACDUTRA or an injury during a period of INACDUTRA.  As mentioned previously, the evidence shows that the Veteran injured his right knee in 1995 when he tore ligaments in the knee and then developed arthritis.  He has contended that the injury occurred specifically in August 1995 during a weekend drill for the Reserves.  A personnel record from 1999 lists the Veteran's complete military retirement record.  It lists all of his active and inactive duty points from 1965 to 1999.  From February 1995 to February 1996, the Veteran had 55 inactive duty points and 15 active duty points.  A leave and earnings statement expressly lists August 19 and 20 as drill dates for which he was paid in 1995.  Those dates were a Saturday and Sunday.  Thus, official military records support the Veteran's statements that he had weekend drills for service in the Reserves in August 1995.

Service connection may be warranted for the Veteran's claimed right knee disorder if the injury did in fact occur during the weekend drill in August 1995.  The record, however, shows that an injury to the right knee occurred close in time to the August 1995 drill dates, but the injury was nevertheless not on one of the drill dates.  The earliest record following the right knee injury is dated September 21, 1995.  Dr. McAlister, the tending physician, noted the following history:  "This 50-year-old white male truck driver states that he slipped in some grass and struck his right knee against a metal rod buried in the grass on 09/01/05."  Dr. McAlister also noted that the Veteran "developed swelling, discoloration and pain in his knee.  He was seen at NGMC ER [Northeast Georgia Medical Center Emergency Room] on the day of the injury, 09/01/95, and had his knee drained of bloody fluid."  Dr. McAlister goes on to examine the Veteran and provide diagnoses of strain medial and lateral aspects of right knee and possible internal derangement, right knee.  The other private treatment records from that time period solely pertain to the Veteran's condition and treatment of his right knee problems and do not discuss the specific history of the injury.

The September 21, 2005 record from Dr. McAlister represents the best evidence regarding the occurrence of the right knee injury.  Most significant is the manner in which Dr. McAlister records the Veteran's history.  He apparently recorded the date of the injury as reported to him by the Veteran.  This record was created less than one month after the injury when the Veteran's memory of the events was likely at its best.  He provided the date of the injury, which was not during August 1995 and he did not reference his military service.  Instead, Dr. McAlister made note of the Veteran's civilian occupation of truck driver.  The Board finds these statements made by the Veteran near the time of the right knee injury and in the course of treatment to be the most credible of his statements as to the date of injury.  The Board finds his statements many years later in support of his claim that the injury was in August 1995 to be less credible given the many years that passed and that the statements are inconsistent with his earlier statements of a right knee injury on September 1, 1995.  The record is perhaps incomplete as the emergency records from Northeast Georgia Medical Center could not be obtained.  Nevertheless, the record that is before the Board, which was created after requesting relevant medical records pursuant to VA's duty to assist, supports a right knee injury date of September 1, 1995-a date that is not shown as a day when the Veteran was on ACDUTRA or INACDUTRA.

Other noteworthy evidence includes a section of a leave and earnings statement that contains the date September 1, 1995.  Although the date of the right knee injury is listed, the date is merely noted as a payment date for previous drilling.  Thus, it does not provide support that the Veteran was on ACDUTRA or INACDUTRA on September 1, 1995.  Additionally, a January 2012 VA examination was conducted in connection with the claim.  After providing a diagnosis of degenerative joint disease of the right knee, the examiner gave the opinion that it is less likely than not that the right knee disorder was incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the private treatment records show that the injury occurred on September 1, 1995.  The examiner cautioned that his opinion would change if the injury occurred while the Veteran was on military duty.  Thus, the VA examiner's opinion would only be supportive of the Veteran's claim if the right knee injury did occur during military service.  However, as explained above, the evidence does not show this to be the case.

In consideration of the evidence of record, the Board finds that the Veteran injured his right knee on September 1, 1995, a day which he was not on ACDUTRA or INACDUTRA.  Because the injury did not occur during service and in light of the discussion concerning the two periods of active military service, the Board also finds that the Veteran does not have a right knee disorder that had its clinical onset during, or is related to, his active military service.  Therefore, the Board concludes that service connection is not warranted for a right knee disorder on a direct basis.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

Additionally, the Board notes that there is no objective evidence that arthritis of the right knee manifested to a compensable degree within one year of the Veteran's separation from either of his periods of active military service.  As noted previously, degenerative changes/arthritis of the right knee was first identified by Dr. Collins in February 1996, which occurred over four years after his second period of active military service.  The evidence does not suggest that the Veteran had arthritis to a compensable degree as early as November 1992-one year after separation from his second period of service.  Thus, service connection is not warranted for arthritis of the right knee on a presumptive basis regarding the Veteran's two periods of active military service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Furthermore, with respect to presumptive service connection for chronic diseases as it pertains to the Veteran's periods of ACDUTRA or INACDUTRA, the United States Court of Appeals for Veterans Claims (Court) has held that a claimant whose claim is based on a period of ACDUTRA can never be entitled to the "presumption of service connection."  See Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  This is so because, by definition, the presumption of service connection applies where there is no evidence that a condition began in or was aggravated during the relevant period of service.  By contrast, for a claimant whose claim is based on a period of ACDUTRA, there must be some evidence that the condition was incurred or aggravated during the relevant period of service.  Id.  Thus, under no circumstance, is service connection warranted for right knee arthritis on a presumptive basis pertaining to chronic diseases concerning any of the Veteran's periods of ACDUTRA or INACDUTRA.

For the foregoing reasons, the Board finds that the claim of service connection for a right knee disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for a right knee disorder is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


